department of the treasury internal_revenue_service washington d c apr lpm ty tax exempt and government entities sin dollar_figure attn general counsel legend employer m state c plan x - plan y dear ms this letter is in response to a request for a private_letter_ruling dated supplemented by letters dated and submitted on your behalf by your authorized representative the following facts and representations have been submitted employer m maintains plan x and plan y employees who meet the eligibility requirements of plan x and plan y participate in both plans the same with the exception that plan x continues accrual to age for employees who are no longer working due to long term disability the eligibility provisions for plan x and plan y are employer m established plan x a defined_benefit_plan on - plan x is administered under the applicable page prior to october provisions of sec_401 of the internal_revenue_code code contributions these required employee contributions were made from after-tax_dollars members are not required or permitted to make contributions after members section dollar_figure of plan x provides that plan x required employee however effective the may contribute to plan x to purchase an additional pension pursuant to section member whose severance date falls on or after september and who is entitled to a pension may elect to purchase an additional monthly annuity by electing to leave his or her accumulated_contributions in plan x of such amounts in accordance with section dollar_figure of plan x section dollar_figure of plan x provides that a in lieu of receiving a refund section dollar_figure of plan x provides that accumulated_contributions member contributions shall be refunded upon the severance date of active members or upon the annuity_starting_date of disabled members as soon as administratively feasible unless the member elects to apply his or her accumulated_contributions to the purchase an additional pension under section section dollar_figure of plan x defines accumulated_contributions as the sum of the member’s contributions made to the plan with interest credited in accordance with sec_4 section dollar_figure of plan x provides in general that a member’s contributions shall be credited with interest at five after december percent compounded annually until the month in which the member retires dies or receives a refund in accordance with sec_4 whichever is earlier section dollar_figure of plan x defines accrued_benefits as of any date of determination as the normal retirement pension computed under section dollar_figure on the basis of the member’s average final compensation and credited service to that date article of plan x contains the rules for eligibility for and the determination of the benefit amount payable under plan x sec_5 b of plan x provides that the monthly normal retirement pension payable upon retirement on a member’s normal_retirement_date on or after date shall be equal to the larger of and shall be calculated as follows the sum of ii i or for service before june credited service including partial years before june dollar_figure times dollar_figure times credited service including and before january for service after may partial years after may date and before page for service after december january percent of average final compensation in excess of dollar_figure times b credited service including partial years after december january the sum of dollar_figure and and before and before a for service after december of dollar_figure percent of average final compensation and dollar_figure percent of average final compensation in excess of covered_compensation times b credited service including partial years credited prior to date after december the sum a a the sum of percent of minimum benefit average final compensation and dollar_figure percent of average final compensation in excess of covered_compensation times b credited service including partial years credited prior to december not in excess of years the refund of accumulated_contributions provided for in section dollar_figure of plan x is an extra benefit separate from and in addition to the annuity benefit described in article of plan x employer m established plan y a defined_contribution_plan it is intended that plan y meet the effective january requirements of sec_401 and sec_401 of the code plan y's most recent favorable determination_letter is dated date contributions and employer matching_contributions sec_9_3 of plan y allows participants to direct the investment of their accounts among various investment options of plan y provides for elective article in order to allow participants the advantage of directing the investment of their after tax accumulated_contributions in plan x employer m proposes to transfer the after tax accumulated_contributions from plan x to plan y employer m proposes to amend section dollar_figure of plan x value of member contributions provides how interest is credited on a member’s contributions following language to section dollar_figure of plan x section dollar_figure of plan x accumulated employer m proposes to add the date on interest shall which due to employer m’s direction the member's accumulated a be credited past contributions transferred not the are to page ‘member y to of in in this plan plan upon held fully vested account the such name of transfer contributions plan the of the accumulated of provisions accumulated_contributions sec_4 dollar_figure and the accumulated contributions that plan transfer accumulated m’s employer contributions accumulated to contributions or may allow each member to decide whether accumulated_contributions are direction longer apply governing transfer member’s payout longer no to apply shall this that may all y no to in to employer m also proposes to amend plan y by adding sec_3_7 as follows assets transferred to this plan from plan x shall be held in the account of the participant for whom the assets were held in plan xx subaccount called the transferred asset account shall be established for this purpose assets in the transferred asset account shall be vested and shall be subject_to the rules of this plan regarding investment and distribution participant's tax basis in the transferred asset account shall equal the amount of after-tax contributions the participant made to plan xx the a the definition of account as it appears at sec_1 a of plan y will also be amended to add a third subaccount transferred asset account to hold the assets transferred from plan x to plan y although employer m is an agency_or_instrumentality of state b iv ii of the code c which would otherwise be ineligible to maintain a qualified_cash_or_deferred_arrangement you have represented that employer m is an eligible_organization as defined in sec_401 provides that any organization which is under the laws of a state as purpose of irrigation water conservation or drainage is cooperative which is eligible to maintain a qualified_cash_or_deferred_arrangement you have asserted that employer m meets all the requirements to be a district organized under the laws of state c as a municipal corporation for the purpose of water conservation a district organized a municipal corporation for the sec_401 b iv it a rural based on the foregoing facts and representations you request a ruling that plan x will not retain any basis in the page after tax contributions once the after tax contributions are transferred to plan y sec_402 of the internal_revenue_code the code provides in general that the amount actually distributed to any distributee by any employees’ trust described in sec_401 a which is exempt from tax under sec_501 the distributee in the year in which so distributed under sec_72 relating to annuities shall be taxable to revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of qualified_pension plan to the trust forming part of that if stock_bonus_plan a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer the revenue_ruling provides in part a qualified a in this case plan x and plan y are assumed to be plans that therefore the since the funds are being transferred -are qualified under sec_401 of the code proposed transfer is being made directly from one qualified_plan to another qualified_plan directly from one qualified to another qualified_plan the transferred amounts areé not considered to be distributed to the members for whom such transfer are made in this case only after-tax employee contributions are being transferred from plan x to plan y after-tax employee contributions they continue to be funds derived from after-tax employee contributions earned will be includible in the employees’ gross_income only when distributions are made from a plan ‘402 a of the code to the extent the transferred funds are derived from as provided in section the net amount accordingly with respect to your ruling_request we conclude that the tax basis for the after-tax contributions directly transferred from plan x to plan y will also be transferred to plan y this ruling is based on the assumption that plan x and plan as amended meet the requirements for qualification under y sec_401 of the code at the time of the proposed transfer this ruling is also based on the assumption that employer m in fact a district organized under the laws of is municipal corporation for the purpose of irrigation water conservation or drainage is a rural_cooperative which is eligible a state as a page to maintain a qualified_cash_or_deferred_arrangement in accordance with sec_401 b iv ii of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the regulations that may be applicable thereto this letter_ruling is directed only to the taxpayer who of the code provides that it may requested it sec_6110 not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact at sincerely yours signed joyce e floyd ned be floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
